Citation Nr: 0908519	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  05-27 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
neuro-degenerative atrophy of the extremities, with glycogen 
depletion syndrome; and associated diminished cognitive 
capabilities, such as short term memory loss (neuro-
degenerative atrophy).



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The Veteran served on active duty from June 1968 to June 
1976, and from January 1977 to April 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO) which, in part, granted an increased, 30 percent, 
rating for neuro-degenerative atrophy.  A February 2005 
rating decision granted service connection for neurogenic 
bladder and assigned a 10 percent evaluation and denied an 
increased rating for irritable bowel syndrome, rated at 10 
percent.  A February 2006 rating decision assigned an 
increased, 20 percent, staged rating for neurogenic bladder, 
effective December 20, 2005. 

A March 2008 Board decision denied an increased rating for 
neurogenic bladder before December 20, 2005; granted an 
increased, 40 percent, rating for neurogenic bladder, from 
December 20, 2005; granted an increased, 30 percent, rating 
for service-connected irritable colon syndrome; and remanded 
the issue on the cover page of this decision for further 
development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In November 2008, the Veteran submitted additional pertinent 
evidence within 60 days of the latest September 2008 
supplemental statement of the case, and he did not waive his 
right to have this new evidence initially considered by the 
agency of original jurisdiction (AOJ).  On remand, this 
evidence must be considered by the AOJ and a supplemental 
statement of the case must be issued.  38 C.F.R. § 
19.31(b)(1); see also Disabled American Veterans v. Secretary 
of Veterans Affairs, 234 F.3d 682 (Fed. Cir. 2003). 

Accordingly, the case is REMANDED for the following action:

The Veteran and his representative should 
be furnished a supplemental statement of 
the case that contains a summary of the 
relevant evidence submitted since the last 
supplemental statement of the case issued 
in September 2008, and a citation and 
discussion of the applicable laws and 
regulations.  He and his representative 
should also be afforded the opportunity to 
respond to that supplemental statement of 
the case before the claim is returned to 
the Board, if appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).





_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

